Case 1:19-cv-04725-GBD Document 27 Filed 11/04/20°Page-J of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

   

DECKERS OUTDOOR Civil Action No. 19-cv-04725

CORPORATION, a Delaware
Corporation, =-RRORSORRE ORDER GRANTING
PLAINTIFF’S APPLICATION FOR
Plaintiff, DEFAULT JUDGMENT
-VS-

THE RFA GROUP NYC, LLC, a New
York Limited Liability Company dba THE
RFA GROUP, LLC; and DOES 1-10,
inclusive,

Defendant.

 

 

After consideration of Plaintiff's Application for Default Judgment, the
Memorandum of Points and Authorities in support thereof, the Declaration of Brent H.
Blakely, and the pleadings, files and records of this matter, the Court hereby GRANTS
Plaintiff's Application for Default Judgment against Defendant RFA Group NYC,

LLC dba The RFA Group, LLC (“Defendant”).
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant, its

officers, agents, servants and employees and any persons in active concert or
participation with them are permanently restrained and enjoined from infringing upon
Plaintiffs Bailey Button Trade Dress and U.S. Patent No. D599,999 (“ ‘999 Patent”),
either directly or contributorily in any manner, including:

(a) Manufacturing, importing, advertising, marketing, promoting, supplying,
distributing, offering for sale, and/or selling the Infringing Products (shown below)

and/or products which infringe upon the Bailey Button Trade Dress and/or ‘999 Patent;

1
-{eeere DEFAULT JUDGMENT

 
 

Case 1:19-cv-04725-GBD Document 27 Filed 11/04/20 Page 2 of 2

  

  

Defendant a Infrin ging Product
(b) Committing any other act which falsely represents or which has the effect
of falsely representing that the good and services of Defendant are licensed by
authorized by, offered by, produced by, sponsored by, or in any way associated with
Plaintiff;
(d) Knowingly assisting, aiding or attempting to assist or aid any other person
or entity in performing any of the prohibited activities referred to in Paragraphs (a)
through (b) above.
IT IS SO ORDERED.

Dated: NOY Os 2272, 2020 GV sia # ., Pook

Honforab eorge B. Daniels
United States District Judge

 

 

2
coreemae DEFAULT JUDGMENT
